Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the kidskin plates are similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United Stales (29 Cust. Ct. 266, C. D. 1480), the claim for free entry under paragraph 1681 was sustained as to entry 75082. The protest having been abandoned as to entry 74476, same was dismissed as to said entry.
Ford, J., concurred.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra, insofar as entry 75082 was concerned.